                       Case 1:19-mj-08240-UA Document 5 Filed 09/12/19 Page 1 of 8
AO 98 (Rev. 12/11) Appearance Bond


                                                                                                                 0Rf6IP<JAL
                                     UNITED STATES DISTRICT COURT
                                                                     for the
                                                    Southern      District of New York
                   United States of America                              )
                              V.                                         )
                                                                         )

------------------------
                          DAVID PIKE                                     ))                           19 MAG 8240
                             Defendant

                                                          APPEARANCE BOND

                                                         Defendant's Agreement
I, ___ _ _ __ _ DAVID PIKE _ _ _ _ _ _ _ . (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited ifl fail:
            ( [8'.I ) to appear for court proceedings;
            ( [8'.I ) if convicted, to surrender to serve a sentence that the court may impose; or
            ( [8'.I ) to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                               Type of Bond
( [8'.I ) ( 1) This is a personal recognizance bond.

( X) (2) This is an unsecured bond of$               .~0,00.Q_ _ _ _ _ _

(0 )   (3) This is a secured bond of$                ___________ ,secured by:

       ( 0)      (a) $ · - _ _        _ _ _ _ , in cash deposited with the court.

       (0 )     (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                (describe the cash or other property, including claims on it - such as a lien, mortgage, or loan - and attach proof of
                ownership and value):



                If this bond is secured by real property, documents to protect the secured interest may be filed ofrecord.

       ( 0 ) (c)     a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):




                                                   Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
            •'
                       Case 1:19-mj-08240-UA Document 5 Filed 09/12/19 Page 2 of 8
                                                                                                                          Page2
AO 98 (Rev. 12/11) Appearance Bond




Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (I) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                         Declarations

Ownership of the Property. I, the defendant - and each surety - declare under penalty of perjury that:
         (1)     all owners of the property securing this appearance bond are included on the bond;
         (2)     the property is not subject to claims, except as described above; and
         (3)     I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
         while this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions of
release set by the court or had them explained to me. I agree to this Appearance Bond.




I, the defendant - and each surety- declare under penalty of p ~ n is true. (See 28 U.S.C.§ 1746.)


Date:    9'-1;)-Js.z>(°\                                          ~
                                                                             Defendant's siznature-   DAVID PIKE


                       Surety/property owner -                               Surety/property owner - signature and date




                       Surety/property owner -                               Surety/property owner - signature and date



                       Surety/property owner -                               Surety/property owner - signature and date



                                                                CLERK OF COURT


Date:q/JZ/1 q                                                  ~ ~ -Signature
                                                                      =of-         --=---
     r I                                                                      Clerk or Deputy Clerk -

Approved.

Date:q/(2//           q
                          Case 1:19-mj-08240-UA Document 5 Filed 09/12/19 Page 3 of 8

AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                                Page I of       Pages



                                          UNITED STATES DISTRICT COURT
                                                                          for the
                                                              Southern   District of   New York


                    United States of America                                  )
                                     V.                                       )
                                                                              )        Case No.           19 MAG 8240
                          DAVID PIKE                                          )
                                  Defendant                                   )

                                          ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(I)    The defendant must not violate federal, state, or local law while on release.

(2)    The defendant must cooperate in the collection of a DNA sample ifit is authorized by 42 U.S.C. § 14135a.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

(4)    The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:              -       -    ----       -   --        -     -   -       ---           -       -   -   ·---
                                                                                                  Place

       -    -- --             -     --    -   -       -        -   ---- -- --- -                                 -

           on                                                            ---· -             -- -            - - - - - ---- --               ---
                                                                              Date and Time


           If blank, defendant will be notified of next appearance.

 (5)       The defendant must sign an Appearance Bond, if ordered.
                                   Case 1:19-mj-08240-UA Document 5 Filed 09/12/19 Page 4 of 8

AO 199B (Rev. 12/11) Additional Conditions of Release                                                                                                             Page                of              Pages
                                                        ADDITIONAL CONDITIONS OF RELEASE
       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( D)       (6)       The defendant is placed in the custody of:
                     Person or organization
                     Address (only if above is an organization)                            -       -       -       - -   -   -   -   -   -   -   -    -       -       -       -       -       -       - --
                     City and state                                - - - -- - -        -       -       -       -    - - -        -Tel. No:- -             -       -       -       -       -       -   --
who agrees to (a) supervise the defendant, (b) use every effort to assurethedefendant's appearance at all court proceedings, and                                                  (c)         notify thecourt
immediately if the defendant violates a condition ofrelease or is no longer in the custodian's custody.

                                                                             Signed: _ _ _ _ _ _ _
                                                                                                                         Custodian                                                            Date
(0 )       (7)
             The defendant must:
       ( X ) (a) submit to supervision by and report for supervision to the PRETRIAL SERVICES
                                                                               -------------
                 telephone number                              , no later than
       (   ) (b) continue or actively seek employment. -
       ( D) (c) continue or start an education program.
       ( 0) (d) surrender any passport to:         PRETRIAL SERVICES
       ( 0) (e) not obtain a passport or other international travel document.                  - - - - - - -                   -    -    -    -   -
       ( 0) (f) abide by the following restrictions on personal association, residence, or travel: SDNY/EDNY/SDFL AND POINTS
                       IN BETWEEN FOR TRAVEL PURPOSES; MASS FOR WORK WITH PTS PERMISSION
       (•)   (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,                                                         -   -
                 including:

       (0 )          (h) -get medical or psychiatric treatment:

       (0 )
                         ------
                     (i) return to custody each
                         or the following purposes: -
                                                                  at           o'clock after being released at
                                                         _-=._ -_ =--:=_-=._ _________                                               ~--= ___ ·- _____ _
                                                                                                                                                 o'clock for employment, schooling,



       (•)               -----------
                      (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                          necessary.
       ( X )         (k) not possess a firearm, destructive device, or other weapon.
       (•)            (I) not use alcohol ( • )            • )
                                                    at all (       excessively.
       (D)           (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                          medical practitioner.
       (         )   (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                          random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                          prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                          accuracy of prohibited substance screening or testing.
                 )   (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                          supervising officer.
                 )   (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                          ( D ) (i) Curfew. You are restricted to your residence every day ( 0 ) from _ _ __ _ to __ _                            , or ( D ) as
                                       directed by the pretrial services office or supervising officer; or
                          ( D ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                                      medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                                      activities approved in advance by the pretrial services office or supervising officer; or
                          ( D ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                      court appearances or other activities specifically approved by the court.
       (•)            (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                          requirements and instructions provided.
                          (0) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                                supervising officer.
       ( D)          (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                         arrests, questioning, or traffic stops.
             Case 1:19-mj-08240-UA Document 5 Filed 09/12/19 Page 5 of 8


                         ADDITIONAL CONDITIONS OF RELEASE
( [8J ) (s) AGREED UPON CONDITIONS OF RELEASE; $500,000 PRB TO BE COSIGNED BY 2 FRP; TRAVEL
            RESTRICTED TO SDNY/EDNY/SDFL AND POINTS IN BETWEEN FOR TRAVEL PURPOSES; SURRENDER
            ALL TRAVEL DOCUMENTS AND MAKE NO NEW APPLICATIONS; PRETRIAL SUPERVISION AS
            DIRECTED BY PRETRIAL SERVICES; DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE
            DEVICES/OTHER WEAPONS; DEF. TO BE RELEASED ON OWN SIGNATURE; TRAVEL TO MASS FOR
            WORK WITH PRETRIAL SERVICES PERMISSION; SURRENDER CONCEALED WEAPON PERMIT; NOT
            TO ENCUMBER PROPERTY; SAME CONDITIONS AS SET IN SDFL
                          Case 1:19-mj-08240-UA Document 5 Filed 09/12/19 Page 6 of 8
AO 19•9c (Rev. 09/08) Advice of Penalties                                                                   Page _ _ _ of ____ Pages

                                            ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:             DAVID PIKE
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions ofrelease may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten
       years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                        - ~ - - - - -DAVID
                                                                      - -PIKE9'/;}/1_1 __ _
                                                                           Defendant's Signature -



                                                                                          City and State



                                              Directions to the United States Marshal

( 0)     The defendant is ORDERED released after processing.
( 0)     The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
         defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
         produced before the appropriate judge at the time and place specified.


Date:
                                                                                    Judicial Officer's Signature



                                                                                       frinwa name and Wlr
                           Case 1:19-mj-08240-UA Document 5 Filed 09/12/19 Page 7 of 8
     •'
AO 199C (Rev. 09/08) Advice of Penalties                                                        Page _ _ _ _ of _ _ _ Pages

                    DISTRIBUTION:      COURT   DEFENDANT   PRETRIAL SERVICE   U.S. ATTORNEY     U.S. MARSHAL




                                                                                         TheErvnx
                                                                                         Manhattan
                                                                                         Westdlester
                                                                                         ~and
                                                                                           l)utclless
                                                                                            ()ranste
                                                                                           l>utnam
                                                                                           sunivan

                                                                                 Eastern l)istrict flf Jl!ilew 'l'«k.

                                                                                   lln>flkbn (~inos ec:unlY)
                                                                                   c:iueens (c:iueens Cc>unlY}
                                                                               Staten Mano (MChmc>nft U)UftlYJ
                                                                                · Lvmt Island (Jl!ilanau & SUl'fdk)
                              Case 1:19-mj-08240-UA Document 5 Filed 09/12/19 Page 8 of 8
           \9 MQG '62}-\0
     D~CKE;No.


     AUS£YJ}rls Dmse__
     D _ _ _ _ _ _ _ _ INTERPRETER NEEDED


 ~Rule 5 D Rule 9 D Rule 5(c)(3) D Detention Hrg.

     D Other: - - - - - - - - - - - - - - -

                                                             BAIL DISPOSITION
                                                                                                                                     0 SEE SEP. ORDER
     D DETENTION ON CONSENT W/0 PREJUDICE                              O DETENTION: RISK OF FLIGHT/DANGER                           O SEE TRANSCRIPT
     D Qli,TENTION HEARING SCHEDULED FOR:
     19/4.GREED CONDITIONS OF RELEASE     ---------
     • )IBF. RELEASED ON OWN ~OGNIZANCE
     Gf$ 5t> 0) U-Oil PRB ~ L- FRP
     0 Sj;:CURED BY$_ _ _ _ _ _ CASH/PROPERTY:                        -1--i-~r-;,-....,.,.--t-;.,..,,;:---.c-=--t-:--1rr--:---t-t;"-t--'M!-.t:-1~'-.1t---        . ...._
     tiVrRAVELRESTRICTED TO SDNY/EDNY/ 5D - L-                                                                                                          ~J.rS /
     D TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF A SA & APPROVAL OF PRETRIAL SERVICES                                                                 -, - .   .J
     CJl.-SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

     D PRETRIAL SUPERVISION: D REGULAR O STRICT                              isv,(s"
                                                             DIRECTED BY PRETRIAL SERVICES
     D DRUG TESTING/TREATMT AS DIRECTED BY PTS O MENTAL HEALTH EVAL/TREA TMT AS DIRECTED BY PTS
     D DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

     D HOME INCARCERATION      D HOME DETENTION D CURFEW D ELECTRONIC MONITORING D GPS
     D DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

     D Dj;:F. TO CONTINUE OR SEEK EMPLOYMENT [OR] D DEF. TO CONTINUE OR START EDUCATION PROGRAM
     Ql1')EF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

     D DEF TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
     ID-W, TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: _ _ _ _ _ _ _ _ __
     - - - - - - - - - - - - - - - - - - - ~ · REMAINING CONDITIONS TO BE MET BY: _ _ _ __




- I'{ w J__                 4't> M ""' '5 $
                            ~ -~'fv\
                                                      r
     ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:


                                                                l",n      VJ1 f,_ r
                                                                                l                            TS p ~
                                                                                                                 ~r
--


-S)~
         )   Cr\, V '~


                                     ~
             F. ARRAIGNED; PLEADS NOT GUILTY
                                                 J,i
                                                        lf'-4     {!_/ 1,V7'-7V'/v? VJ

                                                                                'w,            $,-,._f Ji,, S'D { /ov1 k
                                                                                        D CONFERENCE BEFORE D.J. 0
                                                                                                                                                            *
     D DEF. WAIVES INDICTMENT
     0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 316l(h)(7) UNTIL _ _ _ __

     For Rule 5(c)(3) Cases:
     D IDENTITY HEARING WAIVED                                        0 DEFENDANT TO BE REMOVED
     0 PRELIMINARY HEARING IN SDNY WAIVED                             D CONTROL DATE FOR REMOVAL: _ _ _ __
                                                                            C




     ~       (origmal)- COURT FILE   .elliK- U.S. ATTORNEY"S OFFICE                                                QBE!ili- PRETRIAL SERVICES AGENCY
     Rev'd 2016 IH -2
